Morrill, C. J.
Judgment was rendered in the district court on the 25th September, 1860. The act in force at that time provides that no writ of error shall be granted to any judgment after two years from the time such judgment shall have been made final; consequently a writ of error could not have been prosecuted after the 25th September, 1862.
As the petition for writ of error was not filed till the 29th March, 1866, upwards of five years after the rendition of *744the judgment, the motion of the defendant in error to strike the cause from the docket ought to prevail.
Ordered accordingly.